Citation Nr: 0826066	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-19 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increase in the basic monthly educational 
assistance ("kicker") under the Montgomery GI Bill (Chapter 
30).


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from June 2000 to February 
2005.  He served in Kuwait and Iraq, and was awarded the 
Purple Heart Medal and the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 determination of the 
Muskogee Regional Office (RO) Education Center that denied an 
increase in the basic monthly educational assistance 
("kicker") under the Montgomery GI Bill (MGIB), Chapter 30 
of Title 38. 

It is noted that the veteran expressed interest in having a 
hearing if his claim was "rejected."  Given the favorable 
determination, discussed below, this hearing request is moot. 


FINDINGS OF FACT

1.  The veteran signed a Delayed Entry Program (DEP) 
enlistment contract in August 1999, which obligated the 
veteran and the service department to its terms, including 
Annex B.

2.  Annex B, signed by the veteran and a counselor, noted 
that the veteran enlisted for the educational incentive 
programs of the MGIB and the Army College Fund (ACF).  

3.  The final contract signed in June 2000 incorporated Annex 
B.  

4.  The veteran served as a combat medic, which was not the 
occupational specialty listed in enlistment documents 
pertaining to the ACF, but neither those documents, nor the 
contract explicitly based his entitlement to the ACF on his 
working under that MOS during service.  

CONCLUSION OF LAW

The requirements for additional educational assistance, a 
monthly "kicker," for MGIB educational assistance have been 
met.  38 U.S.C.A. §§ 3015, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 21.7136 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)) need not be discussed.  

After his discharge from active duty, the veteran filed a 
claim for Chapter 30 educational assistance under the MGIB in 
June 2005.  In August 2005, and enrollment certification was 
received, certifying his enrollment in an educational program 
with the goal of becoming a barber.  This program was 
approved.  The veteran claimed that he was also entitled to 
extra pay, under the Army College Fund (ACF), which was in 
his enlistment contract.  His claim was denied on the basis 
that the Army found he was not entitled to the ACF, or 
"kicker" (although the Army's actual determination is not 
of record).  

A review of the service department documents shows that the 
veteran enlisted under a delayed enlistment program in August 
1999, while he was still in high school.  On August 13, 1999, 
he signed an "ENLISTMENT/REENLISTMENT DOCUMENT," certifying 
that "ONLY THOSE AGREEMENTS IN SECTION B OF THIS DOCUMENT OR 
RECORDED ON THE ATTACHED ANNEX(ES)WILL BE HONORED."  Section 
B of the document, titled "AGREEMENTS" showed, in essence, 
that the veteran was obligated for not less than four years 
of service under the delayed entry program (DEP), and that 
the additional details of his enlistment were in Section C 
and Annexes A and B.  

On June 27, 2000, the veteran signed a request to be 
discharged and enlisted in the Regular Component of the U. S. 
Army for 4 years.  It was noted that "No changes have been 
made to my enlistment options OR if changes were made they 
are recorded on Annex(es) C which replaces Annex A."  

Thus, upon his enlistment, Annex C replaced Annex A, but 
Annex B remained in effect.  

The only Annex A of record is dated June 13, 2000, and notes 
that the veteran was enlisting for a course for MOS 91B, 
Medical Specialist.  Annex C, which replaced Annex A, was not 
dated but also noted the MOS of 91B, Medical specialist.  

Annex B, which under the terms of the contract remained in 
effect at the time of enlistment, was a "STATEMENT OF 
UNDERSTANDNG," which included the following:  "I have 
enlisted for the following Educational Incentive Programs," 
followed by the veteran's initials, as per instructions, 
showing "Yes" for the MGIB, and for the "Army College Fund 
(ACF)."  Under the terms of the veteran's enlistment 
contract signed in June 2000, this Annex remained in effect 
from his August 1999 DEP contract.  

Other documents among the 38 pages of enlistment records 
include a different form, also called a "Statement of 
Understanding," signed by the veteran and a guidance 
counselor on August 13, 1999.  Under incentive information, 
it was noted that the veteran had enlisted for the Army 
College Fund incentive in accordance with a HQDA message 
dated August 1, 1999, for MOS 31R10, for 4 years.  The 
veteran and a witnessing official also signed, that same 
date, a form entitled "Montgomery GI Bill Act of 1984 
(MGIB), for the stated purpose of establishing eligility to 
participate in the MGIB.  Under "Service Unique Education 
Assistance Options" an MOS of 31R10; term of service of 4 
years; and ACF of $40,000 were noted.  

It is not disputed that the veteran is entitled to MGIB 
educational assistance.  The rates of payment for MGIB 
educational assistance are set forth in 38 C.F.R. § 21.7136.  
The monthly rate of educational assistance payable to a 
veteran or servicemember depends in part upon the service 
requirements he or she met to establish eligibility for that 
educational assistance. Id.  

The Secretary concerned may increase the amount of basic 
educational assistance payable to an individual who has a 
skill or specialty which the Secretary concerned designates 
as having a critical shortage of personnel or for which it is 
difficult to recruit.  38 C.F.R. § 21.7136(d).  The total 
amount of the increase is set by the Secretary concerned, but 
specific monthly increases are set forth in that section of 
the regulation.  This ACF "kicker" was included in the 
veteran's enlistment contract.  Specifically, Annex B, 
binding on the service department, includes the enlistment 
incentives of the MGIB and the ACF.  The contract signed by 
the veteran in June 2000 did not modify Annex B, or its 
applicability.  

Further, Annex B does not specifically refer to the MGIB form 
or the second Statement of Understanding" (i.e., the one not 
labeled "Annex B,") form, which notes that the veteran 
enlisted for the ACF incentive for MOS 31R10.  The 31R10 MOS 
is a "Multichannel Transmission Systems Operator/Maintainer 
Course," but the veteran eventually enlisted with a 91B 
specialty, which is a "Medical Specialist."  

However, the regulation does not require that the individual 
serve in the capacity for which the "kicker" was 
authorized.  It simply states that the individual who has a 
skill or specialty which the Secretary concerned designates 
as having a critical shortage of personnel or for which it is 
difficult to recruit.  Likewise, the authorizing statute 
comemplates additional educational assistance for an 
individual who has a skill or specialty designated by the 
Secretary concerned as a skill or specialty in which there is 
a critical shortage of personnel or for which it is difficult 
to recruit.  38 U.S.C.A. § 3015(d) (West 2002).  

In this case, the veteran did rely on the enlistment 
incentives of the MGIB and ACF incentives.  The law refers to 
an individual who has a specific skill; it makes no mention 
of requiring that the individual actually be assigned to that 
MOS in service.  The veteran actually served as a medic, in 
combat in Kuwait and Iraq, for which he was awarded the 
Combat Medical Badge.  In addition, he was awarded the Purple 
Heart Medal.  It is not known whether that MOS reflects a 
specific skill or specialty for which there is a shortage or 
for which it is difficult to recruit.  However, for the 
reasons discussed above, this is not necessary.  The language 
of the law suggests that the ACF incentive is geared for an 
individual already in possession of the skill; the enlistment 
documents which mention the 31R MOS in connection with the 
ACF must therefore be interpreted as acknowledging that the 
requirements for the ACF are met, in terms of the skills 
required.  Since he then served as a combat medic, it may be 
that there was an even greater need for this specialty.  

However, this is speculative.  The salient facts are that an 
enlistment contract was signed, promising the veteran MGIB 
with an ACF.  By the plain language of the law, this 
entitlement is established at the time of enlistment, as it 
is contemplated as an enlistment incentive.  The service 
department cannot absolve itself from the terms of this 
contract by placing the veteran in another specialty from 
that noted in the contract.  In this regard, there was no 
explicit mention anywhere in the enlistment records that 
eligibility for ACF was conditioned upon the 31R MOS, nor 
does the law require service under the specific specialty.  
In sum, under the terms of his enlistment contract, the 
veteran is entitled to the ACF "kicker" in addition to the 
basic MGIB educational assistance.  In reaching this 
determination, the benefit-of-the-doubt rule has been applied 
in interpreting the contract provisions.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this 
regard, not only does the service department have experienced 
and professional contract drafters at its disposal, but the 
veteran was only 17 and 18 years of age at the time he signed 
the DEP and enlistment contracts, and went on to fulfill his 
own obligations under the contract, during the course of 
which he was wounded in action and served as a combat medic.  

The appeal is granted. 



ORDER

Entitlement to an increase in the basic monthly educational 
assistance ("kicker") under the Montgomery GI Bill (Chapter 
30) is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


